Actions by an infant to recover damages for personal injuries sustained by reason of the alleged negligence of defendant, whereby he was burned by a current of electricity passing from the wires of defendant, and by his father for expenses and loss of services. Judgment for plaintiffs, insofar as appealed from, unanimously affirmed, with costs. In the light of all the circumstances, a jury question with respect to foreseeability of the accident by defendant was presented. The infant plaintiff, an eight-year-old boy, was standing on a public highway at the time that he tossed a naked copper wire up and over uninsulated lead-in wires to a street lamp, which was sixteen and one-half feet above the ground. The obligation of the defendant is commensurate with the nature of the dangerous instrumentality which was maintained above the public highway. It was within the the province of the jury to find that it was feasible for defendant to have insulated the lead-in wires and that it was negligent in failing to do so. {Ferrari v. New York Central Railroad Go., 224 App. Div. 182, affd. 250 N. Y. 527; Robertson v. Roeldand Light é Power Go., 187 App. Div. 720; Braun V. Buffalo General Electric Co., 200 N. Y. 484; •Casualty Co. v. Swett El. L. é P. Co., 230 N. Y. 199; Burrows V. Livingston-Niagara Power Go., 217 App. Div. 206, affd. 244 N. Y. 548; Bennett v. New York & Q. Elec. L. á P. Co., 294 N. Y. 334; cf. Adams v. Bullock, 227 N. Y. 208.) Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Nolan, JJ.